Citation Nr: 1727277	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of injury to the left eye.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1963 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 Board hearing at the Atlanta, Georgia RO.  A transcript is of record.

This issue was remanded by the Board in a February 2015 decision for further evidentiary development, and has been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current mild dry eyes, mild cataracts, pterygium, and posterior vitreous detachment, were not manifest during service and are not attributable to service, to include as residuals of injuries sustained in an in-service assault.


CONCLUSION OF LAW

The criteria for service connection for residuals of injury to the left eye are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided compliant notice in a January 2008 letter.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  
	
II. Compliance with Stegall and VA's Duty to Assist

As noted in the Introduction, the Board remanded this issue in February 2015.  The Board instructed the RO to obtain a VA eye examination and medical opinion, and readjudicate the claim. 

The record reflects that the Veteran received a VA eye examination in October 2015; the examiner subsequently furnished a medical opinion.  The issue was readjudicated in an October 2016 Supplemental Statement of the Case.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  The Board finds the October 2015 VA examination adequate, as the examiner reviewed the medical file, interviewed the Veteran, and supported examination findings with a thorough rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  As such, the Board finds that the duty to assist has been satisfied.

III. Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).  Here, the Veteran has not been diagnosed with a chronic condition in accordance with 38 C.F.R. § 3.309 (a), and as a result, these provisions are not applicable.

With respect to eye disorders, refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303 (c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as those are not diseases or injuries within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

The Veteran carries current diagnoses of mild dry eyes, mild cataracts, pterygium, and posterior vitreous detachment; hence, the first criterion for service connection is satisfied. 

The Veteran's service treatment records reveal he suffered an injury to the left side of his face, including his left eye, in a June 1966 assault.  Treatment notes indicate the Veteran suffered several facial lacerations.  He contends that his current left eye disorders are etiologically related to his documented in-service injury.  However, although service treatment records indicate he was observed for possible fracture of a nasal bone, no injury beyond the facial lacerations were noted.  Critically, these records are silent with respect to any eye injury.

At his September 1966 separation examination, the Veteran stated that he believed himself to be "in good health," noting no eye-related complaints.  No eye problems were noted at separation, nor were any reported to medical providers for many years following separation.  

The Veteran underwent an October 2015 VA examination, wherein the above-enumerated diagnoses were furnished.  In rendering his opinion that the Veteran's current eye disabilities were unrelated to his active duty service, the examiner noted the Veteran's recorded uncorrected 20/20 vision at separation, and his lack of reported eye-related problems.  With respect to his pterygium, the examiner stated "[p]terygium is not caused by nor related to trauma...[but is] a growth of fibrous conjunctival tissue extending onto the cornea, associated with aging and a history of sun exposure."  Regarding cataracts, the examiner stated that on examination, they presented as consistent with aging rather than trauma, and were therefore less likely than not related to service.  With respect to dry eyes, the examiner stated there were no objective signs of trauma to the lacrimal glands on examination, which finding warranted the conclusion that the condition was unrelated to any past trauma.  Finally, the examiner noted that the Veteran's posterior vitreous detachment related directly to the aging process, rather than to any past trauma.  

The record is bare of any contradictory medical opinion.  No treating or examining provider appears to have ever explicitly attributed the Veteran's eye problems to his in-service injury.  Moreover, the October 2015 VA examiner's opinion is thorough and reasoned, and is based on an in-person examination of the Veteran, coupled with a review of his medical file.  As such, the Board affords the examiner's opinion great probative weight.  

The Board acknowledges that the Veteran suffered an injury in service, and that he currently suffers from several eye conditions.  However, his service treatment records do not reflect that he was diagnosed with or treated for any eye conditions during service.  His separation examination shows he did not advance eye-related complaints.  Post-service medical records do not contain any significant evidence indicating the Veteran's current eye disabilities are characteristic manifestations of his in-service injury.  The Board has considered the Veteran's statements, as well as the lay statement of CH in support of the instant claim.  However, the question of the etiology of an eye condition exceeds the purview of a layperson and is not some that can be determined by mere observation, but requires training and medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Hence, the Board affords these lay statements less probative weight than that given the statements of the October 2015 VA examiner.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for a left eye disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

ORDER

Entitlement to service connection for residuals of injury to the left eye is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


